DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 12/18/2019. Claims 1-15 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“imaging device” is a camera, as disclosed in applicant’s specification, paragraph [0032] (PGPub) and FIG. 1, cameras-114,116,118,120.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-14, step 1 analysis, the subject matter of claims 1-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-14 are directed to an apparatus having structure (memory, processing unit, display and processor).
Claims 1-12 and 14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-12 and 14 are directed to an apparatus for determining values defining positioning of a container crane spreader relative to position data of one or more markers. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a remote crane operator determining the offset amount of a position of a container crane spreader from a marked landing position. Thus, the claims recite a mental process.
Claim 13 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (mathematical relationships and calculations). Claim 13 is directed to a series of steps for calculating a first and second 
Claims 1-14 include the revised step 2A, prong two, additional elements of receive and display one or more images, receive user input, and transmit position data to a processor. Claim 2 includes the additional element of capture the one or more images. Claim 3 includes the additional element of display at least one boundary. Claim 4 includes the additional element of display a boundary within the at least one boundary. Claim 5 includes the additional element of notify the user. Claim 14 includes the additional elements of receive user input, transmitting a request, and receive and display a re-captured image. Receive one or more images, receive user input, transmit position data to a processor, capture one or more images, transmitting the request for re-capture, and receive the re-captured image amount to mere data gathering, which is a form of insignificant extra-solution activity. Display the one or more images, display at least one boundary, display a boundary within the at least one boundary, notify the user, and display the re-captured image also represent insignificant extra-solution activity. Claims 1-14 do not recite revised step 2A, prong two, additional elements that integrate the abstract ideas into practical applications. Claims 1-14 generally link the use of the abstract ideas to a particular technological environment or field of use (remote crane control). 
Claim 1 includes the step 2B additional element of a memory, a processing unit, a display, and a processor. Claim 2 includes the additional element of at least one imaging device. Applicant’s specification does not provide any indication that the memory, processing unit, display, processor, and imaging device are anything other than conventional memory, processors, displays, and cameras. Receiving data and determining values are well-understood, routine and conventional functions when claimed using generic memory, processing units, and processors. Displaying images and boundaries, and notifying users, are well-understood, routine and conventional functions when claimed using a generic display. Capturing images is a well-understood, routine and conventional function when claimed using a 
Regarding claim 15, step 1 analysis, the subject matter of claim 15 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 15 is directed to a method.
Claim 15 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 15 is directed to a method for determining values defining positioning of a container crane spreader relative to position data of one or more markers. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a remote crane operator determining the offset amount of a position of a container crane spreader from a marked landing position. Thus, the claim recites a mental process.
Claim 15 includes the revised step 2A, prong two, additional elements of receiving and displaying one or more images, receiving user input, and transmitting position data to a processor. Receiving one or more images, receiving user input, and transmitting position data to a processor amount to mere data gathering, which is a form of insignificant extra-solution activity. Displaying the one or more images also represents insignificant extra-solution activity. Claim 15 does not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claim 15 generally links the use of the abstract idea to a particular technological environment or field of use (remote crane control). 

Examiner suggests that independent claims 1 and 15 be amended to positively recite a control function. For instance, claim 1 could be amended to include the limitation “land the container crane spreader based on the determined values”.
(See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.)










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear whether the “processing unit” and the “processor” refer to the same processor.
Claims 2-14 depend on claim 1.

The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 9, “container spreader” lacks antecedent basis.

Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamakawa et al. (US-2020/0109036-A1, hereinafter Yamakawa).
Regarding claim 1, Yamakawa discloses:
a memory for storing instructions (paragraphs [0037-0039] and FIG. 2, control device-25, calculation unit-28, and combining unit-29);
a processing unit configured to execute the instructions stored in the memory to control the apparatus to: (paragraphs [0037-0039] and FIG. 2, control device-25, calculation unit-28, and combining unit-29);
receive one or more images comprising a view of a location on which a container crane spreader is to land (paragraphs [0037-0039] and [0050]; FIG. 2, camera-21, control device-25, and image-P1; and FIG. 3, spreader-15, camera-21, and landing surface-31);
display the one or more images on a display (paragraphs [0031] and [0054]; FIG. 1, camera-21, and display device-22; and FIG. 5, spreader-15, landing surface-31, landing-surface mark-33, projection mark-34, and image-P1);
receive user input to mark one or more markers on the one or more received images to facilitate landing of the container crane spreader (paragraphs [0054-0063]); and
transmit position data of the one or more markers in the one or more received images to a processor for determining values defining positioning of the container crane spreader relative to the 
Regarding claim 6, Yamakawa further discloses:
wherein each of the one or more images is a static image (paragraph [0040] and FIG. 3, camera-21, landing surface-31, camera center point-C1, and landing-surface center point-C3).
Regarding claim 15, Yamakawa further discloses:
receiving one or more images comprising a view of a location on which a container crane spreader is to land (paragraphs [0037-0039] and [0050]; FIG. 2, camera-21, control device-25, and image-P1; and FIG. 3, spreader-15, camera-21, and landing surface-31);
displaying the one or more images on a display (paragraphs [0031] and [0054]; FIG. 1, camera-21, and display device-22; and FIG. 5, spreader-15, landing surface-31, landing-surface mark-33, projection mark-34, and image-P1);
receiving user input to mark one or more markers on the one or more received images to facilitate landing of the container crane spreader (paragraphs [0054-0063]); and
transmitting position data of the one or more markers in the one or more received images to a processor for determining values defining positioning of the container crane spreader relative to the position data of the one or more markers to offset so that the container crane spreader proceeds to land based on the determined values (paragraphs [0054-0069]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa, as applied to claim 1 above, and further in view of Rintanen (US-2015/0291400-A1, hereinafter Rintanen).
Regarding claim 2, Yamakawa discloses a camera disposed on a container crane trolley. However, Rintanen discloses 3D cameras mounted on the outer corners of a spreader, including the following features:
wherein the one or more images is captured by at least one imaging device mounted on the container crane spreader and the at least one imaging device is configured to capture the one or more images at a predetermined distance from a surface beneath the container crane spreader that is closest to the at least one imaging device (paragraphs [0062-0074] and FIG. 4, container-1, spreader-2, 3D cameras-3, image areas-4, objects within the field of vision of the 3D cameras-5, and distances-D).
Rintanen teaches that 3D cameras located at the outer corners of a spreader should measure the distances to the corners of a container and display image areas of the container corners (paragraphs [0062-0074]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the display of a view from 3D cameras at the four corners of a spreader of Rintanen into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the 
Regarding claim 7, Yamakawa discloses a landing-surface mark on the top-center of a landing surface. However, Rintanen further discloses:
wherein the container crane spreader is to land and engage a container to lift up the container (paragraphs [0075-0079] and FIG. 5, container-1’, and spreader-2); and
the one or more markers are marked on or about a location of one or more corner castings of the container present in the one or more images (paragraphs [0062-0074] and FIG. 4, container-1, spreader-2, 3D cameras-3, image areas-4, objects within the field of vision of the 3D cameras-5, and distances-D).
Rintanen teaches that 3D cameras located at the outer corners of a spreader should measure the distances to the corners of a container and display image areas of the container corners (paragraphs [0062-0074]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the display of a view from 3D cameras at the four corners of a spreader of Rintanen into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of aligning a spreader with a container. A person of ordinary skill would understand that an overhead view of a container could be obtained from a camera placed on either the container crane trolley or the spreader.


Regarding claim 8, Yamakawa discloses a landing-surface mark on the top-center of a landing surface. However, Rintanen further discloses:
wherein the container crane spreader is carrying a container and is to land the carried container on a second container (paragraphs [0080-0086] and FIG. 6, containers-1,1’, and spreader-2); and
the one or more markers are marked on or about a location of one or more corner castings of the second container present in the one or more images (paragraphs [0062-0074]; FIG. 4, container-1, spreader-2, 3D cameras-3, image areas-4, objects within the field of vision of the 3D cameras-5, and distances-D; and FIG. 6, containers-1,1’, spreader-2, 3D cameras-3, image areas-4, and objects within the field of vision of the 3D cameras-5).
Rintanen teaches that 3D cameras located at the outer corners of a spreader should measure the distances to the corners of a container and display image areas of the container corners (paragraphs [0062-0074]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the display of a view from 3D cameras at the four corners of a spreader of Rintanen into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of aligning a spreader with a container. A person of ordinary skill would understand that an overhead view of a container could be obtained from a camera placed on either the container crane trolley or the spreader.





Regarding claim 11, Yamakawa discloses a landing-surface mark on the top-center of a landing surface. However, Rintanen further discloses:
wherein two markers are marked and the two markers correspond with opposite ends of a longer side of a container or a container placement lot on which the container crane spreader is to land (paragraph [0069] and FIG. 4, container-1, spreader-2, 3D cameras-3, image areas-4, objects within the field of vision of the 3D cameras-5, and distances-D).
Rintanen teaches that two 3D cameras providing images of two corners of a container allow for calculation of lateral displacement and skew of a spreader with respect to the container to be picked up (paragraph [0069]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the display of a view from 3D cameras at the four corners of a spreader of Rintanen into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of aligning a spreader with a container. A person of ordinary skill would understand that an overhead view of a container could be obtained from a camera placed on either the container crane trolley or the spreader.
Regarding claim 12, Yamakawa discloses a landing-surface mark on the top-center of a landing surface. However, Rintanen further discloses:
wherein two markers are marked and the two markers correspond with opposite ends located diagonally of a container or on which the container crane spreader is to land (paragraph [0069] and FIG. 4, container-1, spreader-2, 3D cameras-3, image areas-4, objects within the field of vision of the 3D cameras-5, and distances-D).
Rintanen teaches that two 3D cameras providing images of two corners of a container allow for calculation of lateral displacement and skew of a spreader with respect to the container to be picked up .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa, as applied to claim 1 above, and further in view of Miyata Noriaki (JP-2002/241078, hereinafter Miyata Noriaki).
Regarding claim 3, Yamakawa does not disclose a user marking a container boundary on a display. However, Miyata Noriaki discloses a landing target determining device in which an operator designates the container edge pin holes which are displayed on a still image, including the following features:
the apparatus being further controlled to display at least one boundary in the one or more images to suggest that the user should mark somewhere in the at least one boundary (paragraphs [0023-0025]; FIG. 2, spreader-6, lock pins-10a, pin holes-10b, and container-n; and FIG. 3, pin holes-10b, images-G, and container-n).
Miyata Noriaki teaches that a spreader should be aligned with a container by having an operator designate the container edge pin holes on a display (paragraphs [0023-0025]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operator designation of container edge pin holes of Miyata Noriaki into the control system for aligning a spreader with a container based on a camera view from a camera located 
Regarding claim 4, Yamakawa does not disclose a user marking a container boundary on a display. However, Miyata Noriaki further discloses:
the apparatus being further controlled to display a boundary within the at least one boundary to suggest that the user should mark somewhere in the boundary within the at least one boundary (paragraphs [0023-0025] and FIG. 4, pin hole-10b, image-G1, container-n, and two-dimensional coordinate positions-X1,Y1).
Miyata Noriaki teaches that a spreader should be aligned with a container by having an operator designate the container edge pin holes on a display (paragraphs [0023-0025]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operator designation of container edge pin holes of Miyata Noriaki into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of confirming the proper alignment of the spreader with the container.





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa, as applied to claim 1 above, and further in view of Bryfors et al. (U.S. Patent Number 6,648,156, hereinafter Bryfors).
Regarding claim 9, Yamakawa does not disclose ground markings. However, Bryfors discloses a method for stacking containers using horizontal reference markers on the ground, including the following features:
wherein the container spreader is carrying a container and is to land the carried container on a ground at the location (col. 6, lines 1-23; and FIG. 5, container-7, trolley-8, spreader-9, and 3-D scanners-10,11); and
the ground comprises ground marking and the one or more markers are marked on or about the ground marking present in the one or more images (col. 7, line 15 - col. 8, line 9; FIG. 12, second corner of a container lower down in the same stack, preferably the ground container-21, first corner of the top container of stacking target-22, area within which the corner of the container to be landed must be positioned-23, smaller area based on the specified accuracy of the crane position measurement and automation system-24, and desired landing position-25; and FIG. 13, trolley-8, 
3-D scanner-10,11, and horizontal reference markers-17,18,19).
Bryfors teaches that the position of a ground container should be calculated by measuring the distance from a 3-D scanner on an overhead trolley to one or more horizontal ground reference markers (col. 7, lines 52-65). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the horizontal reference markers on the ground used for aligning a spreader with a container of Bryfors into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable .

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa, as applied to claim 1 above, and further in view of Moutsokapas (US-2005/0192702-A1, hereinafter Moutsokapas).
Regarding claim 10, Yamakawa does not disclose markers on or about a location of a landing guide of a trailer. However, Moutsokapas discloses an optical device for the automatic loading and unloading of containers onto vehicles, including the following features:
wherein the container crane spreader is carrying a container and is to land the carried container on a trailer (paragraphs [0058-0061] and FIG. 3, containers-1, automatic stacker crane-3, load suspension device-3.4, and trucks-7); and
the one or more markers are marked on or about a location of a landing guide of the trailer present in the one or more images (paragraphs [0062-0064]; FIG. 6, monitor-12, twist locks-13, crosshair-14, and loading platform-31; and FIG. 9, wrong position for the twist locks-22, container-23, crosshair-24, and loading platform-31).
Moutsokapas teaches that an operator can align twist locks on a loading platform of a truck with a container being loaded onto the truck using images from overhead cameras (paragraphs [0062-0064]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of loading a container onto a truck by aligning the container with truck loading platform crosshairs of Moutsokapas into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable 
Regarding claim 14, Yamakawa does not disclose receiving user input of a request to re-capture an image. However, Moutsokapas further discloses:
receive user input of a request to re-capture another image and transmitting the request for re-capture (paragraph [0064]);
receive and display the re-captured image (paragraph [0064]); and
receive user input to mark the one or more markers on the re-captured image (paragraph [0064]).
Moutsokapas teaches that an operator viewing an image of a truck loading platform can recognize a wrong position for a twist lock, and then use an intercom system to ask a driver of the truck to correct the wrong position (paragraph [0064]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of loading a container onto a truck by aligning the container with truck loading platform crosshairs of Moutsokapas into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of confirming the proper alignment of the container and the truck loading platform.






Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa, as applied to claim 1 above, and further in view of Lussen et al. (US-2005/0281644-A1, hereinafter Lussen).
Regarding claim 13, Yamakawa discloses a landing-surface mark on the top-center of a landing surface. However, Lussen discloses a method of determining and correcting a misalignment between a load-carrying frame and a transport vehicle based on detected position of longitudinal edges and transverse edges of a transport vehicle, including the following features:
wherein determining the values defining positioning of the container crane spreader relative to the position data of two of the one or more markers to offset includes controlling the apparatus to: (paragraphs [0044-0046]; FIG. 3, container-9, transport vehicle-15, detector-18, head block-20, longitudinal edges-LKH, LKT, and longitudinal center lines-LMH, LMT; FIG. 4, container-9, transport vehicle-15, detectors-18, head block-20, transverse edges-QKH, QKT, and transverse center lines-QMH, QMT; and FIG. 6, container-9, spreader-14, transport vehicle-15, detectors-18, and head block-20);
plot a first line intersecting the position data of a first marker in a first image and the position data of a second marker in a second image (paragraphs [0044-0046]);
determine a center of the first line (paragraphs [0044-0046]);
plot a second line based on the predetermined data of orientation of the container crane spreader when the first image and the second image are captured respectively (paragraphs [0044-0046]);
determine a center of the second line (paragraphs [0044-0046]);
determine, along a first axis parallel to the second line, a first offset distance of the center of the second line from the center of the first line (paragraphs [0044-0046]);
determine, along a second axis perpendicular to the first axis, a second offset distance of the center of the second line from the center of the first line (paragraphs [0044-0046]);
determine an angle between the first line and the second line (paragraphs [0044-0046]); and

Lussen teaches that scanning the longitudinal and transverse edges of a head block and transport vehicle allows for calculation of the longitudinal center line offset, the transverse center line offset, and the rotation angle of a container relative to a spreader (paragraphs [0044-0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of  scanning the longitudinal and transverse edges of a head block and transport vehicle in order to calculate the longitudinal center line offset, the transverse center line offset, and the rotation angle of a container relative to a spreader of Lussen into the control system for aligning a spreader with a container based on a camera view from a camera located on a container crane trolley of Yamakawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of aligning a spreader with a container. A person of ordinary skill would be familiar with the geometrical equations required to solve for a lateral and transverse offset and rotation angle offset from the angles and distances sensed by detectors above a spreader and container.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holmberg et al. (US-2016/0167932-A1) discloses a system for automatically landing containers on a landing target using a container crane.
Schilling et al. (US-2021/0114847-A1) discloses a system for central control of one or more cranes, wherein the cranes include sensors observing a picked-up load and at least part of the crane surroundings and structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667